      Case 1:19-cv-00989-LG-RPM Document 61 Filed 01/06/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 MICHAEL D. WATSON, JR., in his
 official capacity as Secretary of
 State and Trustee of the Public
 Tidelands Trust                                                         PLAINTIFF

 v.                                               CAUSE NO. 1:19cv989-LG-RHW

 U.S. ARMY CORPS OF ENGINEERS;
 GENERAL TODD T. SEMONITE, in
 his official capacity as the
 Commanding General of the United
 States Army Corps of Engineers;
 MISSISSIPPI RIVER COMMISSION;
 and GENERAL R. MARK TOY, in his
 official capacity as the President-
 Designee of the Mississippi River
 Commission                                                          DEFENDANTS

                  ORDER GRANTING PLAINTIFF’S MOTION
                 TO EXTEND JURISDICTIONAL DISCOVERY

      BEFORE THE COURT is the [59] Motion to Extend Jurisdictional

Discovery filed by the plaintiff, Michael D. Watson in his official capacity as

Secretary of State and Trustee of the Public Tidelands Trust. The plaintiff also

asks the Court to compel defendants to appear for depositions prior to the deadline

for jurisdictional discovery.

      The plaintiff filed this lawsuit seeking injunctive and declaratory relief

concerning the defendants’ opening of the Bonnet Carré Spillway in 2019. After the

defendants filed a Motion to Dismiss for Lack of Jurisdiction, the Court granted the

plaintiff’s Motion for Jurisdictional Discovery. The Court held that the plaintiff
      Case 1:19-cv-00989-LG-RPM Document 61 Filed 01/06/21 Page 2 of 3




would be permitted to conduct discovery narrowly tailored to the precise issue of

whether the defendants’ operation of the Bonnet Carré Spillway in 2019 was within

the contemplation of the original Mississippi River and Tributaries Project when

adopted or approved. The deadline for completing discovery is currently January

19, 2021.

      According to plaintiff, after the defendants stated that they would be unable

to appear for depositions on the dates noticed by the plaintiff and expressed an

interest in seeking a stay of the case, the plaintiff filed the present Motion seeking

an extension of time to conduct jurisdictional discovery as well as an order

compelling the defendants to appear for depositions prior to the extended deadline

for jurisdictional discovery.

      After reviewing the Motion, the record in this matter, and the applicable law,

the Court finds that the Motion extending jurisdictional discovery should be

granted. The difficulties in conducting discovery during the holidays and the

present pandemic alone justify an extension. In addition, the plaintiff has

demonstrated that additional difficulties have prevented the completion of

jurisdiction discovery within the time allowed.

      The Court further finds that all disputes as to the scope, manner, and timing

of jurisdictional discovery should be submitted to the United States Magistrate

Judge Robert P. Myers, Jr., for immediate resolution.

      Finally, the parties are reminded of their duty to confer in good faith in order

to resolve scheduling and/or discovery disputes and to complete the limited



                                          -2-
      Case 1:19-cv-00989-LG-RPM Document 61 Filed 01/06/21 Page 3 of 3




discovery needed to address the threshold jurisdiction issue. See Fed. R. Civ. P. 11,

37(a)(1) and L.U.Civ.R. 37(a).

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [59] Motion

to Extend Jurisdictional Discovery filed by the plaintiff, Michael D. Watson in his

official capacity as Secretary of State and Trustee of the Public Tidelands Trust is

GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the parties shall

submit all disputes as to the scope, manner, and timing of jurisdictional discovery to

United States Magistrate Judge Robert P. Myers, Jr., for immediate resolution.

      SO ORDERED AND ADJUDGED this the 6th day of January, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




1The rules of civil procedure are “construed, administered, and employed by the
court and the parties to secure the just, speedy, and inexpensive determination of
every action and proceeding.”
                                         -3-
